       6:19-cv-03220-JMC        Date Filed 02/18/21      Entry Number 32       Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Eric Maland,                        )
                                    )                  Civil Action No.: 6:19-cv-03220-JMC
                      Plaintiff,    )
                                    )                                  ORDER
              v.                    )
                                    )
Andrew Saul,                        )
Commission of Social Security       )
Administration,                     )
                                    )
                      Defendant.    )
___________________________________ )

        This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on August 18, 2020. (ECF No. 22.) The Report addresses the

Commissioner of Social Security Administration’s (“the Commissioner”) Motion to Remand (ECF

No. 16) Plaintiff Eric Maland’s (“Plaintiff”) claim for disability insurance benefits (“DIB”) for

further administrative proceedings. (ECF No. 22.) For the reasons stated herein, the court

ACCEPTS the Report and GRANTS the Commissioner’s Motion to Remand (ECF No. 16).

                              I.      RELEVANT BACKGROUND

        The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 22.) As brief background, Plaintiff filed an application

for DIB on March 11, 2013 that was denied at the initial level of review and on reconsideration.

(Id. at 1.)

        After a hearing was held on November 14, 2014, an administrative law judge (“ALJ”)

issued a decision on February 5, 2015 finding that Plaintiff was not disabled. (Id.) On Plaintiff’s

request, the Appeals Council reviewed the ALJ’s decision and remanded the case back to the ALJ.

(Id. at 1-2.)


                                                1
       6:19-cv-03220-JMC        Date Filed 02/18/21      Entry Number 32        Page 2 of 6




        A second hearing was held on August 10, 2016, and on November 21, 2016, an ALJ found

that Plaintiff had the residual functional capacity (“RFC”) to perform light work limited to simple,

repetitive tasks with only occasional public contact. (Id. at 2.) The Appeals Council denied

Plaintiff’s request for review of the decision on May 31, 2017. (Id.)

        Plaintiff subsequently filed an action in the Northern District of California for judicial

review. (Id.) In that action, the court granted the parties’ stipulation for voluntary remand for

further administrative proceedings on May 15, 2018. (Id.) An ALJ held a hearing on Plaintiff’s

claim on July 2, 2019 and issued a decision on July 24, 2019 denying Plaintiff’s claim. (Id.)

        Plaintiff filed this action for judicial review on November 14, 2019. (ECF No. 1.) On July

15, 2020, the Commissioner filed a Motion to Remand requesting that the court enter a judgment

with an order of reversal remanding the case to the Commissioner for further administrative

proceedings. (ECF No. 16.) Plaintiff filed a Response on August 12, 2020, asserting that the court

should remand for an award of benefits rather than further administrative proceedings. (ECF No.

19.)

        In the Report, the Magistrate Judge recommends that the court grant the Commissioner’s

Motion to Remand and direct the Commissioner on remand to consider and evaluate the severity

of Plaintiff’s mental impairments, the medical opinions of record, Plaintiff’s subjective

complaints, and the findings in the Veterans Affairs (“VA”) disability determination. (ECF No.

22 at 5.) The Magistrate Judge also recommends that the court direct the Commissioner to assess

a new RFC, determine whether Plaintiff can perform other work existing in significant numbers in

the national economy with the assistance of a vocational expert based on the new RFC, hold an

expedited de novo hearing, and issue a prompt decision. (Id. at 5-6.) The Magistrate Judge




                                                 2
      6:19-cv-03220-JMC         Date Filed 02/18/21       Entry Number 32        Page 3 of 6




concluded that remand for further administrative proceedings was merited because “there are

unresolved factual issues concerning the ALJ’s analysis of the evidence in this case.” (Id. at 4.)

       The parties were apprised of their opportunity to file specific objections to the Report on

August 18, 2020. (Id. at 7.) On August 19, 2020, Plaintiff filed an Objection to the Report. (ECF

No. 23.) The Commissioner replied to Plaintiff’s Objection on August 21, 2020. (ECF No. 27.)

The Commissioner subsequently notified the court on August 24, 2020 of its intention not to file

objections to the Report. (ECF No. 28.)

                                 II.     STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.        The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

       The Act provides that “[t]he findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). While the

court is free to conduct a de novo review of the Report, the court’s review of the Commissioner’s

final decision is “limited to determining whether the findings are supported by substantial evidence

and whether the correct law was applied.” Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002)

(citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Preston v. Heckler, 769 F.2d 988,



                                                 3
      6:19-cv-03220-JMC          Date Filed 02/18/21      Entry Number 32         Page 4 of 6




990 (4th Cir. 1985)). “Substantial evidence has been defined innumerable times as more than a

scintilla, but less than a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964).

When assessing whether the ALJ possessed substantial evidence, the court may not “re-weigh

conflicting evidence, make credibility determinations, or substitute [its] judgment for that of the

[Commissioner].” Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig v. Chater,

76 F.3d 585, 589 (4th Cir. 1996)). As such, the court is tasked with a “specific and narrow” review

under the Act. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

                                          III.    ANALYSIS

       Plaintiffs contends that the Commissioner’s final decision should be reversed with

instructions to certify benefits on remand instead of remanded for further administrative

proceedings. (ECF No. 23.) The Commissioner counters that “Plaintiff’s sole objection should

be denied because it merely repeats the identical argument that was already fully considered and

properly rejected by the Magistrate Judge.” (ECF No. 27 at 2.)

       “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

report must be “specific and particularized” in order to facilitate review by a district court. United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than

state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327

F. Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is unnecessary for a district court

to undertake when a party seeks to rehash general arguments that were already addressed in a

magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); Christy S.

o/b/o A.S. v. Saul, No. 7:18-CV-00191, 2019 WL 4306978, at *1 (W.D. Va. Sept. 11, 2019)



                                                  4
      6:19-cv-03220-JMC            Date Filed 02/18/21    Entry Number 32        Page 5 of 6




(restating arguments “does not constitute an objection for the purposes of district court review”)

(citation and internal marks omitted).

       Here, the court concludes that Plaintiff’s Objection restates an argument adequately

addressed by the Report. (See ECF No. 22 at 3-6.) Moreover, Plaintiff’s Objection substantively

mirrors the arguments raised in prior briefing. Similarly to Plaintiff’s Objection, Plaintiff’s

Response to the Commissioner’s Motion to Remand argues that “the Commissioner’s final

decision should be reversed” and “remand for an award of benefits is the proper remedy.” (ECF

No. 19 at 1, 5.)

       A de novo review is thus unnecessary because Plaintiff has “failed to guide the [c]ourt

towards specific issues needing resolution....” Nichols, 100 F. Supp. 3d at 498 (holding that a

claimant failed to raise specific objections when he repeated arguments raised in his initial brief).

The court declines to hear Plaintiff’s reused arguments. Orpiano, 687 F.2d at 47. The court finds

that the Report adequately addresses Plaintiff’s Objection, is well-reasoned, and properly analyzes

the rehashed issues from Plaintiff. See Fray v. Berryhill, No. 6:16-2916-TMC, 2018 WL 1224687,

at *5 (D.S.C. Mar. 9, 2018) (adopting a Magistrate Judge’s report in which the court concurred

“with both the reasoning and the result”). Therefore, the court adopts the Report herein and

overrules Plaintiff’s Objection.

                                         IV.   CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 22) and incorporates it herein.

Accordingly, the court GRANTS the Commissioner’s Motion to Remand (ECF No. 16),

REVERSES the decision of the Commissioner, and REMANDS the case for further

administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g). The court directs the



                                                 5
      6:19-cv-03220-JMC        Date Filed 02/18/21     Entry Number 32       Page 6 of 6




Commissioner on remand to consider and evaluate the severity of Plaintiff’s mental impairments,

the medical opinions of record, Plaintiff’s subjective complaints, and the findings in the VA

disability determination. It also instructs the Commissioner to assess a new RFC, determine

whether Plaintiff can perform other work existing in significant numbers in the national economy

with the assistance of a vocational expert based on the new RFC, hold an expedited de novo

hearing, and issue a prompt decision.

       IT IS SO ORDERED.




                                                   United States District Judge

February 18, 2021
Columbia, South Carolina




                                               6
